DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 06/10/2020.
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11, 13-14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. US 2017/0089742A1.

Regarding claim 1, Bruns teaches a computer-implemented method comprising: 
obtaining field data for a field that was generated prior to an agricultural harvesting machine operating on the field (see para. 0056, 0065, 0074, 0115, 0134, wherein data collection is performed on an initial calibration of harvester and wherein historical plant data is acquired for the different geo-referenced regions prior to harvesting and acquired during field operations, and an estimated yield is determined), the field data representing an estimated yield (0123, 0133-0135, 0138, 0163, wherein an estimated yield is determined based on historical data); 
obtaining yield data, that is georeferenced to the field, based on a signal from a yield sensor on the agricultural harvesting machine (see abstract, para. 0038, 0042-0043, 0045, 0048, 0138, wherein a yield sensor is used to gather yield data); 
applying a flow model to the yield data to generate a yield map, the flow model having a set of parameters that models material flow through a harvesting system of the agricultural harvesting machine (0043, 0047, 0065, 0072, 0077, 0086-0087, 0163-0164, 0171, 0202-0203, 0212, 0214, wherein the flow rate of the harvested grain is provided by a flow sensor 732 in order to determine yield data and a yield map is generated); 
obtaining an adjusted set of parameters based on a correlation between the yield map and the estimated yield (0058-0060, 0108-0109, 0137, 0143, 0172, 0174, 0202, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); 
modifying the yield map based on the adjusted set of parameters (0058-0060, 0108-0109, 0202-0203, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); and 
generating a control signal based on the modified yield map (see para. 0039, 0064, 0131, 0153, 0155, 0207, 0214, wherein an adjustment of the aggregate yield is made amongst the different geo-referenced regions based on sensor output signals and wherein the yield mapping module provide instructions for directing processor to map the allocation of aggregate yield to the different geo-referenced regions traversed by the harvester, and wherein a output control signal is disclosed).

Regarding claim 2, Bruns further teaches that the field data comprises an estimated yield map of the field (see para. 0199-0202, wherein a preliminary yield map is determined).

Regarding claim 3, Bruns further teaches determining the correlation based on a comparison of the generate yield map to the estimated yield map (see para. 0137, 0143, 0172, 0174, 202).

Regarding claim 4, Bruns further teaches that the field data is generated by a remote sensing system (see para. 0152, 0155, 0158, 0163, wherein remote sensing platform is disclosed).

Regarding claim 5, Bruns further teaches that he field data comprises normalized difference vegetation index (NDVI) data (see para. 0163).

Regarding claim 6, Bruns further teaches that the field data comprises data representing satellite images of the field (see para. 0041, 0085, 0148, 0163, 0185).

Regarding claim 11, Bruns further teaches generating a redistribution function represented by the adjusted set of parameters (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates); and redistributing yield values on the yield map based on the redistribution function (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates).

Regarding claim 13, Bruns teaches an agricultural harvesting machine (harvester 22) comprising: 
a harvesting system (harvester 22) configured to harvest crop from a field; 
a yield map generation system (yield module 50) configured to: 
obtain field data for a field that was generated prior to the agricultural harvesting machine operating on the field (see para. 0056, 0065, 0074, 0115, 0134, wherein data collection is performed on an initial calibration of harvester and wherein historical plant data is acquired for the different geo-referenced regions prior to harvesting and acquired during field operations, and an estimated yield is determined), the field data representing an estimated yield (0123, 0133-0135, 0138, 0163, wherein an estimated yield is determined based on historical data); 
obtain yield data, that is georeferenced to the field, based on a signal from a yield sensor on the agricultural harvesting machine (see abstract, para. 0038, 0042-0043, 0045, 0048, 0138, wherein a yield sensor is used to gather yield data); 
apply a flow model to the yield data to generate a yield map, the flow model having a set of parameters that models material flow through the harvesting system (0043, 0047, 0065, 0072, 0077, 0086-0087, 0163-0164, 0171, 0202-0203, 0212, 0214, wherein the flow rate of the harvested grain is provided by a flow sensor 732 in order to determine yield data and a yield map is generated);
obtain an adjusted set of parameters based on a correlation between the yield map and the estimated yield (0058-0060, 0108-0109, 0137, 0143, 0172, 0174, 0202, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); and 
modify the yield map based on the adjusted set of parameters (0058-0060, 0108-0109, 0202-0203, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); and 
control logic configured to generate a control signal based on the modified yield map (see para. 0093, yield allocator and control unit comprising controller 24; see para. 0039, 0064, 0131, 0153, 0155, 0207, 0214, wherein an adjustment of the aggregate yield is made amongst the different geo-referenced regions based on sensor output signals and wherein the yield mapping module provide instructions for directing processor to map the allocation of aggregate yield to the different geo-referenced regions traversed by the harvester, and wherein a output control signal is disclosed).

Regarding claim 14, Bruns further teaches that the field data comprises an estimated yield map of the field, and the yield map generation system (see para. 0199-0202, wherein a preliminary yield map is determined, yield mapper 1166) is configured to: determine the correlation based on a comparison of the generate yield map to the estimated yield map (see para. 0137, 0143, 0172, 0174, 202).

Regarding claim 17, Bruns further teaches that the yield map generation system is configured to modify the yield map by generating a redistribution function represented by the adjusted set of parameters (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates), and redistributing yield values on the yield map based on the redistribution function (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates).
Regarding claim 18, Bruns teaches a control system for an agricultural harvesting machine, the control system comprising: 
yield estimation logic (see Fig. 12, para. 0116, 0123) configured to: 
obtain field data for a field that was generated prior to the agricultural harvesting machine operating on the field (see para. 0056, 0065, 0074, 0115, 0134, wherein data collection is performed on an initial calibration of harvester and wherein historical plant data is acquired for the different geo-referenced regions prior to harvesting and acquired during field operations, and an estimated yield is determined), the field data representing an estimated yield (0123, 0133-0135, 0138, 0163, wherein an estimated yield is determined based on historical data); and 
obtain yield data, that is georeferenced to the field, based on a signal from a yield sensor on the agricultural harvesting machine (see abstract, para. 0038, 0042-0043, 0045, 0048, 0138, wherein a yield sensor is used to gather yield data); 
yield map generator logic (yield mapper 1166) configured to: 
apply a flow model to the yield data to generate a yield map, the flow model having a set of parameters that models material flow through a harvesting system of the agricultural harvesting machine (0043, 0047, 0065, 0072, 0077, 0086-0087, 0163-0164, 0171, 0202-0203, 0212, 0214, wherein the flow rate of the harvested grain is provided by a flow sensor 732 in order to determine yield data and a yield map is generated); 
obtain an adjusted set of parameters based on a correlation between the yield map and the estimated yield (0058-0060, 0108-0109, 0137, 0143, 0172, 0174, 0202, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); and 
modify the yield map based on the adjusted set of parameters (0058-0060, 0108-0109, 0202-0203, wherein aggregate yield is adjusted based on the sensor signals and an enhanced yield map is produced); and 
control logic configured to generate a control signal based on the modified yield map (see para. 0093, yield allocator and control unit comprising controller 24; see para. 0039, 0064, 0131, 0153, 0155, 0207, 0214, wherein an adjustment of the aggregate yield is made amongst the different geo-referenced regions based on sensor output signals and wherein the yield mapping module provide instructions for directing processor to map the allocation of aggregate yield to the different geo-referenced regions traversed by the harvester, and wherein a output control signal is disclosed).
Regarding claim 20, Bruns further teaches that the yield map generator logic is configured to modify the yield map by generating a redistribution function represented by the adjusted set of parameters (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates), and redistributing yield values on the yield map based on the redistribution function (see para. 0202, wherein the average yield is spatially redistributed in the are to provide higher resolution yield estimates).

Allowable Subject Matter
Claims 7-10, 12, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864